Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000449
                                                         21-DEC-2016
                                                         11:48 AM


                          SCWC-13-0000449

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN THE MATTER OF THE ISHIDA-WAIAKAMILO
                 LEGACY TRUST DATED JUNE 27, 2006

                                 AND

                IN THE MATTER OF THE ISHIDA-WINANT
                 LEGACY TRUST DATED JUNE 27, 2006


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000449, CAAP-13-0000450;
                 T. NOS. 12-1-0080 and 12-1-0081)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners Richard H. Ishida, Jr., and Rachel N.
Ishida’s application for writ of certiorari filed on November 7,
2016, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held, subject to further order of this court. Any party may,
within ten days and pursuant to Rule 34(c) of the Hawai#i Rules
of Appellate Procedure, move for retention of oral argument.
          DATED: Honolulu, Hawai#i, December 21, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson